Citation Nr: 1021250	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  07-07 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
lumbar strain with osteoarthritis prior to March 18, 2010.  

2.  Entitlement to a rating in excess of 40 percent for 
lumbar strain with osteoarthritis on and after March 18, 
2010.  


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel




INTRODUCTION

The Veteran had active military service from September 1962 
to October 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2005 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Waco, Texas, which denied an increased rating in 
excess of 20 percent for lumbar strain with osteoarthritis.  
The Veteran subsequently filed a timely appeal.

In November 2009, the Board remanded this case for additional 
development.  By an April 2010 rating action, the RO 
increased the disability rating for the Veteran's service-
connected lumbar strain with osteoarthritis from 20 percent 
to 40 percent disabling, effective from March 18, 2010, the 
day of a VA examination which showed an increase in the 
severity of the service-connected low back disability.  The 
appeal continues because a decision awarding a higher rating, 
but less that the maximum available benefit, does not 
abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).   

Since the Veteran filed his claim for an increased rating in 
July 2004, the issues are as styled on the title page of this 
decision.  See Hart v. Mayfield, 21 Vet. App. 505, 509-10 
(2007)   


FINDINGS OF FACT

1.  Prior to March 18, 2010, the Veteran's service-connected 
lumbar strain with osteoarthritis was manifested by pain and 
limitation of motion; it was not shown to be productive of 
limitation of forward flexion of the thoracolumbar spine to 
30 degrees or less; the Veteran did not have ankylosis in the 
thoracolumbar spine; at no time had the Veteran's low back 
disability been manifested by incapacitating episodes or 
symptoms necessitating bed rest prescribed by a physician or 
additional neurological impairment (aside from radiculopathy 
of the left lower extremity, rated 20 percent), including but 
not limited to bowel and bladder impairment.   

2.  On and after March 18, 2010, the Veteran's service-
connected lumbar strain with osteoarthritis is manifested by 
limitation of motion and pain, but not by ankylosis of the 
thoracolumbar spine or incapacitating episodes of 
intervertebral disc syndrome lasting six weeks in the past 
year necessitating bedrest prescribed by a physician.     


CONCLUSIONS OF LAW

1.  Prior to March 18, 2010, the schedular criteria for a 
rating in excess of 20 percent for lumbar strain with 
osteoarthritis were not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5237, 5242, 5243 (2009).  

2.  On and after March 18, 2010, the schedular criteria for a 
rating in excess of 40 percent for lumbar strain with 
osteoarthritis are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5237, 5242, 5243 (2009).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the Veteran under the VCAA. 

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the May 
2005 letter sent to the Veteran by the RO adequately apprised 
him of the information and evidence needed to substantiate 
the claim.  The RO thus complied with VCAA's notification 
requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in May 2005 fulfills the provisions of 38 U.S.C.A. § 5103(a).  
That is, the Veteran received notice of the evidence needed 
to substantiate his claim, the avenues by which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  See 
Beverly, 19 Vet. App. at 394, 403; see also Mayfield v. 
Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).    

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide such notice to the Veteran prior to the July 
2005 RO decision that is the subject of this appeal in its 
May 2005 letter.  With respect to the Dingess requirements, 
the Veteran was provided with notice of what type of 
information and evidence was needed to substantiate the 
claim, but he was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  Despite the 
inadequate notice provided the Veteran on these latter two 
elements, the Board finds no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  In this 
regard, as the Board concludes below that there is a 
preponderance of evidence against the Veteran's claim for 
entitlement to a rating in excess of 20 percent for lumbar 
strain with osteoarthritis prior to March 18, 2001, and a 
rating in excess of 40 percent on and after March 18, 2001, 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.      

The Board notes that the Court had previously held that, with 
respect to claims for an increased rating, a detailed notice, 
tailored to the specific aspects of each claim, must be 
provided under 38 U.S.C.A. § 5103(a).  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  However, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
reversed that decision, holding that what is required is 
generic notice of the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment and earning capacity, as well as 
general notice regarding how disability ratings and effective 
dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (2009); Dingess, 19 Vet. App. at 473. The Board finds 
that the May 2005 letter substantially satisfies the current 
notification requirements for the claim for an increased 
rating for the Veteran's low back disability.  As the Veteran 
has not indicated any prejudice caused by a content error and 
no such error is apparent, the Board finds no basis for 
finding prejudice against the Veteran's appeal of the issue 
adjudicated in this decision.  See Shinseki v. Sanders, 129 
S. Ct. 1696 (2009) regarding the rule of prejudicial error.

The Veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, he has been provided a meaningful opportunity to 
participate effectively in the processing of his claim by VA.        

Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(b), (c), (d) (setting forth Secretary's various 
duties to claimant).  

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence, and the Veteran did in fact 
receive VA examinations in June 2005 and March 2010, which 
were thorough in nature and adequate for rating purposes.  
The Board finds that the medical evidence of record is 
sufficient to resolve this appeal; VA has no further duty to 
provide an examination or medical opinion.  38 C.F.R. 
§§ 3.326, 3.327 (2009).   

Based on the foregoing, it is the Board's determination that 
the VA fulfilled its VCAA duties to notify and to assist the 
Veteran, and thus, no additional assistance or notification 
was required.  The Veteran has suffered no prejudice that 
would warrant a remand, and his procedural rights have not 
been abridged.  See Bernard v. Brown, 4 Vet. App. 384.


II.  Factual Background

A VA x-ray report shows that in December 1982, the Veteran 
had x-rays taken of his lumbosacral spine.  The x-rays were 
reported to show minimal degenerative changes.  

By a January 1983 rating action, the RO granted service 
connection for lumbar strain with osteoarthritis and 
neurologic involvement of the left leg by history.  The RO 
assigned a 20 percent disability rating under Diagnostic Code 
5003, effective from November 1, 1982, for the Veteran's 
service-connected low back disability.  

In July 2004, the Veteran requested that his service-
connected low back disability be reevaluated for a higher 
rating.

In June 2005, the Veteran underwent a VA examination.  At 
that time, he stated that he had chronic low back pain which 
radiated down his left leg.  According to the Veteran, he 
took medication in order to relieve the pain.  He noted that 
he could function with medication and that his condition did 
not cause incapacitation.  Due to his low back disability, he 
had loss of motion and difficulty lifting, bending, running, 
and jogging.  

Upon physical examination, the Veteran's posture and gait 
were within normal limits.  Examination of the thoracolumbar 
spine revealed complaints of radiating pain on movement of 
the left leg.  Muscle spasm and tenderness were present at 
the left L3 para lumbar.  There was negative straight leg 
raising on the right, and negative straight leg raising on 
the left.  There was no ankylosis of the spine.  In regard to 
range of motion of the lumbosacral spine, flexion was to 80 
degrees with pain occurring at 60 degrees; extension was to 
20 degrees with pain occurring at 10 degrees; right lateral 
flexion was to 20 degrees; left lateral flexion was to 
20 degrees with pain occurring at 15 degrees; right rotation 
was to 25 degrees; and left rotation was to 25 degrees.  The 
examiner stated that after repetitive use, the joint function 
of the spine was additionally limited by pain and lack of 
endurance, with pain having the major functional impact; it 
was not additionally limited by fatigue, weakness, and 
incoordination.  The examiner indicated that he was unable to 
make a determination without resorting to speculation on 
whether pain, fatigue, weakness, lack of endurance, and/or 
incoordination additionally limited the joint function in 
degrees.  There were signs of intervertebral disc syndrome 
with chronic and permanent nerve root involvement; 
specifically at L5, there was sensory deficit of the left 
lateral leg, left dorsal foot, and left lateral foot.  The 
intervertebral disc syndrome did not cause any bowel, 
bladder, or erectile dysfunction.  The diagnosis was lumbar 
strain with arthritis and radicular symptoms of the left 
lower extremity.          

In a July 2005 rating action, the RO continued the 20 percent 
disability rating under Diagnostic Codes 5237-5003, for the 
Veteran's service-connected lumbar strain with 
osteoarthritis.  In addition, the RO assigned a separate 20 
percent disability rating under Diagnostic Codes 5237-8520, 
effective from July 20, 2004, for the Veteran's service-
connected radiculopathy of the left lower extremity 
associated with the lumbar strain with osteoarthritis.  

Private medical records show that in July 2005, the Veteran 
had x-rays taken of his lumbar spine.  The x-rays were 
interpreted as showing degenerative disk disease, most 
prominent at L1-2.  

In a private medical record, dated in February 2007, the 
Veteran was diagnosed with degenerative lumbar disc disease 
with left sciatica, multiple osteophytes, and old compression 
fracture at T-12.  

A VA examination was conducted on March 18, 2010.  At that 
time, the Veteran stated that he had chronic low back pain 
which radiated down his left leg.  On a scale from one to 10, 
the pain was about a five or six; at the least, it was a two.  
According to the Veteran, lifting, prolonged walking, and 
twisting aggravated the pain.  The Veteran denied wearing any 
shoe orthotics.  He indicated that he took medication to 
relieve the pain two to three times a week.  The Veteran 
reported that he had not had any periods of incapacitation or 
bed rest in the past year.  He noted that his left leg was 
considerably weaker than his right leg.  According to the 
Veteran, his left leg did not give out or cause him to fall.  
He stated that he occasionally stumbled and he believed that 
was due to tripping over his left foot.  The Veteran 
indicated that he had flare-ups every two to three weeks 
which lasted one to two days.  He noted that he was retired.  

The physical examination showed that the Veteran's gait was 
normal and he did not have any listing, lumbar flattening, 
lumbar lordosis, reverse lordosis, or any thoracolumbar spine 
ankylosis.  The Veteran did have kyphosis and scoliosis.  
There was no spasm, atrophy, or guarding.  In regard to range 
of motion of the lumbosacral spine, flexion was to 30 
degrees; extension was to 5 degrees; right lateral flexion 
was to 20 degrees; left lateral flexion was to 10 degrees; 
right lateral rotation was to 20 degrees; and left lateral 
rotation was to 20 degrees.  There was pain with range of 
motion.  There were no additional limitations after three 
repetitions of range of motion.  Lasegue's sign was negative.  
The diagnosis was lumbar strain with osteoarthritis.      

By an April 2010 rating action, the RO increased the 
disability rating for the Veteran's service-connected lumbar 
strain with osteoarthritis from 20 percent to 40 percent 
disabling under Diagnostic Codes 5003-5237, effective from 
March 18, 2010, the day of the VA examination which showed an 
increase in the severity of the service-connected low back 
disability.  


III.  Analysis

Disability ratings are determined by the application of VA's 
SCHEDULE FOR RATING DISABILITIES (Rating Schedule) codified 
in 38 C.F.R. Part 4 (2009), which is based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2009). Pertinent regulations do not require 
that all cases show all findings specified by the Rating 
Schedule, but that findings sufficient to identify the 
disease and the resulting disability and above all, 
coordination of the rating with the impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2009).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2009).

Where entitlement to compensation has already been 
established and an increase in the severity of the disability 
is at issue, as in this case, "the relevant temporal focus  
. . . is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim."  Hart 
v. Mayfield, 21 Vet. App. 505, 509-10 (2007); see also 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In this 
regard, the Court has recognized that "[i]f VA's 
adjudication of any increased-rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased- rating claim was 
filed until a final decision on that claim is made."  Hart, 
supra, at 509.  Accordingly, "staged ratings are appropriate 
for an increased-rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms what would warrant different ratings."  
Id.  

In this case, given that the Veteran filed his increased 
rating claim in July 2004, and that the RO in an April 2010 
rating action, increased the disability rating for the 
Veteran's service-connected low back disability from 20 
percent to 40 percent disabling, effective from March 18, 
2010, the issues on appeal have been characterized as the 
following: (1) entitlement to a rating in excess of 20 
percent for lumbar strain with osteoarthritis prior to March 
18, 2010, and (2) entitlement to a rating in excess of 40 
percent for lumbar strain with osteoarthritis on and after 
March 18, 2010.   

The enumerated criteria for back disabilities set forth in 
VA's Schedule were changed, effective September 26, 2003.  68 
Fed. Reg. 51,454 (August 27, 2003).  As the Veteran's 
increased rating claim was filed after that date (July 2004) 
only the revised regulations apply to his claim.  The change 
revised the spine criteria to "ensure that it uses current 
medical terminology and unambiguous criteria, and [to ensure] 
that it reflects medical advances that have occurred since 
the last review."  In addition to renumbering the Diagnostic 
Codes, it also provides a new "General Rating Formula for 
Diseases and Injuries of the Spine," under which it is 
contemplated that all spine disabilities will be evaluated.  
Id.  (Intervertebral disc syndrome will be rated under the 
general rating formula for the spine or under a formula for 
disc syndrome based on incapacitating episodes.)

Effective September 26, 2003, the diagnostic codes for rating 
diseases and injuries of the spine were re-designated as 
Diagnostic Codes 5235 to 5243, and Diagnostic Code 5237 
became the assigned Diagnostic Code for lumbosacral strain.  
Effective September 26, 2003, with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease, a 20 percent evaluation is warranted for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or combined range of motion 
of the thoracolumbar spine not greater than 120 degrees; or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal contour such as scoliosis.  A 40 
percent evaluation is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation is 
warranted for unfavorable ankylosis of the entire spine.  68 
Fed. Reg. 51454, 51456-58 (codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243).

The Board additionally comments that Note (1) accompanying 
the General Rating Formula for Diseases and Injuries of the 
Spine, calls for evaluation of any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, separately, under an appropriate 
diagnostic code.  Note (2) indicates that for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation. The normal combined range of 
motion of the thoracolumbar spine is 240 degrees. The normal 
ranges of motion for each component of spinal motion provided 
in this note are the maximum that can be used for calculation 
of the combined range of motion.  Note (5) reflects that for 
VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Disease and Injuries of the Spine (effective from 
September 26, 2003).

As for intervertebral disc syndrome under the current 
criteria, Note (6) calls for evaluation of this disability 
either under the General Rating Formula for Diseases and 
Injuries of the Spine or the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in a higher evaluation when all 
disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. 
§ 4.71a, Note (6) (2009).  Under the latter criteria, a 
Veteran with intervertebral disc syndrome who experiences 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months will 
receive a 20 percent evaluation; a Veteran who has such 
episodes with a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months will receive a 40 
percent evaluation; and a Veteran who has such episodes with 
a total duration of at least 6 weeks during the past 12 
months will garner a 60 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2009).  In addition, the regulation 
defines an "incapacitating episode" under Diagnostic Code 
5243 as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  38 
C.F.R. § 4.71a, Diagnostic Code 5243, Note (1) (2009).

Traumatic or degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code(s) for the specific 
joint(s) involved. 3 8 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010.

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

In this case, the Veteran contends that his low back 
disability is more disabling than evaluated.  He indicates 
that he has chronic pain in his low back which is aggravated 
by lifting and prolonged walking.  The Veteran also maintains 
that his low back pain radiates to his left leg.  In this 
regard, lay statements are considered to be competent 
evidence when describing symptoms of a disease or disability 
or an event.  However, symptoms must be viewed in conjunction 
with the objective medical evidence of record.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Rating in Excess of 20 Percent Prior to March 18, 2010

In this case, the Board determines that the evidence 
preponderates against the Veteran's claim for a rating in 
excess of 20 percent prior to March 18, 2010 for his service-
connected lumbar strain with osteoarthritis.  

Given that the Veteran filed his claim for an increased 
rating in July 2004, the Board notes that the pertinent 
period of time for review is from July 2004 to March 17, 
2010.  Upon a review of the evidence during the 
aforementioned period of time, the Board acknowledges the 
Veteran's complaints of chronic back pain, which the record 
clearly documents.  However, the Veteran's flexion range of 
motion (to 80 degrees in June 2005) does not qualify him for 
the next higher rating of 40 percent, which necessitates 
forward flexion of the thoracolumbar spine to 30 degrees or 
less.  Even when considering DeLuca factors such as the 
notation in the June 2005 VA examination report that the 
Veteran's range of motion was additionally limited due to 
pain and lack of endurance, the Board determines that the 
Veteran's disability picture for the period of time prior to 
March 18, 2010, more nearly approximated the 20 percent 
rating criteria contained in Diagnostic Code 5237 (2009) 
rather than the next higher rating of 40 percent.  The 
combined range of motion of the thoracolumbar spine was 
greater than 120 degrees and even though muscle spasm was 
present at the time of the June 2005 VA examination, it was 
not severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  The examiner specifically stated that the 
Veteran's gait was normal and that there was no ankylosis of 
the spine.     

The record prior to March 18, 2010, additionally did not 
indicate that the Veteran had favorable or unfavorable 
ankylosis of the lumbar spine, as would be required for 
increased ratings of 40 percent to 100 percent under 
Diagnostic Code 5237 (in effect from September 26, 2003).  In 
regard to rating the Veteran's service-connected low back 
disability under the Formula for Incapacitating Episodes, the 
evidence of record prior to March 18, 2010 showed no 
indication of incapacitating episodes requiring bed rest 
prescribed by a physician.  In fact, in the June 2005 
examination report, the Veteran stated that his condition did 
not cause incapacitation.      

In regard to objective neurological abnormalities associated 
with the Veteran's low back disability, the Board recognizes 
that the Veteran experiences pain radiating to his left lower 
extremity.  These symptoms were separately rated in a July 
2005 rating action where a separate 20 percent disability 
rating was assigned for radiculopathy of the left lower 
extremity, effective from July 20, 2004.  Aside from the 
radiculopathy of the left lower extremity, the medical 
evidence does not show additional neurologic impairment, 
including but not limited to bowel and bladder impairment.  
The Veteran has consistently denied any bowel or bladder 
impairment, warranting a separate compensable rating.

In summation, the Board finds that prior to March 18, 2010, 
the Veteran's service- connected lumbar strain with 
osteoarthritis was manifested by pain and limitation of 
motion.  However, it was not shown to be productive of 
limitation of forward flexion of the thoracolumbar spine to 
30 degrees or less.  The Veteran did not have ankylosis in 
the thoracolumbar spine and at no time was his low back 
disability manifested by incapacitating episodes or symptoms 
necessitating bed rest prescribed by a physician.  The 
medical evidence did not show additional neurological 
impairment (aside from radiculopathy of the left lower 
extremity, rated 20 percent disabling), including but not 
limited to bowel and bladder impairment.

In view of the foregoing, the Board finds that the Veteran's 
disability picture for the period of time prior to March 18, 
2010, more nearly approximated the criteria for the 20 
percent disability evaluation.  Thus, there is a 
preponderance of evidence against the claim for a rating in 
excess of 20 percent prior to March 18, 2010.  As there is a 
preponderance of evidence against this aspect of the claim, 
the benefit of the doubt doctrine does not apply and the 
claim for a rating in excess of 20 percent for lumbar strain 
with osteoarthritis prior to March 18, 2010, must be denied.  
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of 
the doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert v. 
Derwinski, 1 Vet. App 49, 55- 57 (1990).

Rating in Excess of 40 Percent On and After March 18, 2010

In this case, the Board determines that the evidence 
preponderates against the Veteran's claim for a rating in 
excess of 40 percent for lumbar strain with osteoarthritis on 
and after March 18, 2010.  In this regard, the Board observes 
that there is no evidence of record which shows that the 
Veteran has ankylosis of the entire thoracolumbar spine, as 
would be required for a higher rating of 50 percent under 
Diagnostic Code 5237.  The Board observes that in the March 
18, 2010 VA examination, the examiner specifically stated 
that the Veteran did not have any thoracolumbar spine 
ankylosis.  

There is no question that pain is a major component of the 
Veteran's lumbar spine disability.  The Board has considered 
the applicability of DeLuca, supra, including whether there 
is a basis for assigning a rating in excess of 40 percent due 
to additional limitation of motion resulting from pain or 
functional loss.  See 38 C.F.R. §§ 4.40 and 4.45.  However, 
the current 40 percent rating is the maximum evaluation 
allowed under the Diagnostic Codes for limitation of motion 
(since September 26, 2003, Diagnostic Codes 5237, 5242, 
5243).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 cannot 
support a higher rating because the Court has held that there 
is no basis for a rating higher than the maximum scheduler 
rating for additional limitation of motion due to pain or 
functional loss under these provisions.  See VAOPGCPREC 36- 
97; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  The Board 
observes that 38 C.F.R. § 4.40 does not require a separate 
rating for pain.  See Spurgeon v. Brown, 10 Vet. App. 194, 
196 (1997).  Even with consideration of the effects of pain 
and functional loss, the disability is not comparable to 
unfavorable ankylosis of the thoracolumbar spine.  That is, 
the Board does not find that the disability more nearly 
approximates the criteria for a 50 percent evaluation.

Additionally, the Board notes that the Veteran has not 
reported, and the medical evidence does not show, that he has 
experienced incapacitating episodes of intervertebral disc 
syndrome having a total duration of at least six weeks during 
the previous twelve months, as would be necessary for the 
next higher rating of 60 percent under Diagnostic Code 5243 
(2009).  In the March 18, 2010 VA examination, the Veteran 
specifically noted that he had not had any periods of 
incapacitation or bed rest in the past year.  Thus, the 
Veteran's service connected low back disability is manifested 
by limitation of motion and pain, but not by ankylosis of the 
thoracolumbar spine or incapacitating episodes lasting six 
weeks in the past year necessitating bedrest prescribed by a 
physician.  Therefore, a rating in excess of 40 percent is 
not warranted under Diagnostic Codes 5237, 5242, 5243 (2009).

In regard to objective neurological abnormalities associated 
with the Veteran's low back disability, the Board recognizes 
that the Veteran experiences pain radiating to his left lower 
extremity.  As previously stated, these symptoms were 
separately rated in a July 2005 rating action where a 
separate 20 percent disability rating was assigned for 
radiculopathy of the left lower extremity, effective from 
July 20, 2004.  Aside from the radiculopathy of the left 
lower extremity, the medical evidence does not show 
additional neurologic impairment, including but not limited 
to bowel and bladder impairment.  

In light of the above, the Board finds that there is a 
preponderance of evidence against the Veteran's claim for a 
rating in excess of 40 percent for lumbar strain with 
osteoarthritis on and after March 18, 2010.  As there is a 
preponderance of the evidence against this aspect of the 
claim, the benefit of the doubt doctrine does not apply and 
the claim for a rating in excess of 40 percent for lumbar 
strain with osteoarthritis on and after March 18, 2010, must 
be denied.  38 U.S.C.A. § 5107(b); Ortiz, supra.  


IV.  Extraschedular Rating

The Board has also considered whether the Veteran's low back 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the Veteran's low back 
disability has not been shown objectively to interfere 
markedly with employment (i.e., beyond that contemplated in 
the assigned rating), to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  Therefore, 
the Board finds that the criteria for submission for 
consideration of an extra-schedular rating is not met.




ORDER

Entitlement to a rating in excess of 20 percent for lumbar 
strain with osteoarthritis prior to March 18, 2010, is 
denied.    

Entitlement to a rating in excess of 40 percent for lumbar 
strain with osteoarthritis on and after March 18, 2010, is 
denied.   



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


